EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 1 June 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pp. 15-22, filed 1 June 2022, with respect to rejections have been fully considered and are persuasive.  The rejections of the previous Office action have been withdrawn. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christian D. Scholz (Reg. No. 58,024) on 8 June 2022.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 37, p. 10, line 1, “a distal end of an indexer arm of the indexer” has been replaced by - - a distal end of an indexer arm of the indexer and configured to support the wafer from below - -.

Reasons for Allowance
Claims 21-51 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant's and Examiner's amendments have overcome the 35 U.S.C. §§ 112, 102, and 103 rejections of the previous office action. Further, the independent claims overcome the prior art since they require (Claim 21) an array of linkages or that (Claim 37) each wafer support configured to support the wafer from below in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent Publication No. 5,804,507 to Perlov et al. discloses wafer support 110, however, Perlov does not disclose  (Claim 21) an array of linkages or that (Claim 37) each wafer support 110 is configured to support the wafer from below in combination with the other claim limitations. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 1 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10109517 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652